Citation Nr: 1825721	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the residuals of a right foot fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to November 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2013 RO rating decision.  

In his substantive appeal (VA Form 9, received in September 2014), the Veteran requested a hearing before the Board.  However, in February 2017, he withdrew that request.  He has not requested that the hearing be rescheduled; and therefore, the Board will proceed as if he no longer desires a hearing.  


FINDING OF FACT

The presence of residuals of a right foot fracture has not been established.  


CONCLUSION OF LAW

The claimed residuals of a right foot fracture are not due to disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of a claim, VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

In March 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection for the residuals of a fractured right foot.  VA then obtained identified and available evidence, conducted examinations, and offered the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  

The Veteran contends that he fractured his right foot during basic training and that he now experiences residual disability.  Therefore, he maintains that service connection for the residuals of a right foot fracture is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report when he first began to experience right foot pain.  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that pain.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  However, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

The Veteran's medical records dated in and after service are negative for any complaints or clinical findings of a right foot fracture or residuals of a right foot fracture.  Records from Claremore Indian Hospital show that in March 2009, the Veteran twisted his right foot and ankle.  X-rays revealed a prominent soft tissue hematoma overlying the lateral malleolus with small avulsion fracture fragments from the tip of the medial malleolus.  Records from the Phoenix Indian Medical Center, dated in February 2010, show treatment for right great toe pain and swelling associated with gout; and in September 2016, the Veteran was treated by VA for heel pain associated with plantar fasciitis.  While service connection is not at issue with respect to right ankle disability, gout, or plantar fasciitis, none have been associated with the claimed right foot fracture in service.  Such a finding does not preclude the Veteran from filing future claims for service connection for a right ankle disability, gout, and/or plantar fasciitis in their own right.  

Absent evidence of a right foot fracture in service or the residuals thereof, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for the residuals of a right foot fracture is not warranted.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Service connection for the residuals of a right foot fracture is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


